NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAFRON HUOT,                                    No.    18-35128

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00045-BMM

 v.
                                                MEMORANDUM*
MONTANA STATE DEPARTMENT OF
CHILD AND FAMILY SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Safron Huot appeals pro se from the district court’s judgment dismissing her

42 U.S.C. § 1983 action alleging claims related to the termination of her parental

rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal

under the Rooker-Feldman doctrine); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)). We affirm.

      The district court properly dismissed Huot’s action for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine because Huot’s claims constituted

a forbidden de facto appeal of a prior state court judgment or were inextricably

intertwined with that judgment. See Noel, 341 F.3d at 1163-65 (9th Cir. 2003)

(discussing proper application of the Rooker-Feldman doctrine); see also Henrichs

v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine

barred plaintiff’s claim because the relief sought “would require the district court

to determine that the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                    18-35128